--------------------------------------------------------------------------------


EXHIBIT 10.4

 

ESCROW AGREEMENT

 

This Escrow Agreement, dated as of  July 24, 2008 (this “Agreement”), is entered
into by and among Golden Elephant Glass Technology, Inc., a Nevada corporation
(formerly called Nevstar Corporation) (the "Company"), Roth Capital Partners,
LLC (the "Placement Agent") and Securities Transfer Corporation, with its
principal offices located at 2591 Dallas Parkway, Suite 102, Frisco, TX 75034
(the “Escrow Agent”).  The Placement Agent and the Company are sometimes each
referred to herein as an "Escrowing Party" and collectively, the "Escrowing
Parties."

 

WITNESSETH:

 

WHEREAS, the Company proposes to make a private offering pursuant to the
Securities Act of 1933, as amended (the “Offering”) of approximately Ten Million
Dollars ($10,000,000) (the “Offering Amount”) of shares of the Company's common
stock, par value $0.01 per share ("Common Stock"), pursuant to a Securities
Purchase Agreement, dated as of July 24, 2008, by and among the Company and the
investors party thereto (the "Investors," and such agreement, the "Securities
Purchase Agreement"), and

 

WHEREAS, the Company and the Placement Agent desire to deposit all gross
proceeds received from subscriptions for the shares of Common Stock being sold
(the "Securities") in the Offering (the “Escrowed Funds”) with the Escrow Agent,
to be held in escrow until joint written instructions are received by the Escrow
Agent from the Company and the Placement Agent, from time to time, at which time
the Escrow Agent will disburse the Escrowed Funds in accordance with such joint
written instructions (a “Closing”); and

 

WHEREAS, Escrow Agent is willing to hold the Escrowed Funds in escrow in subject
to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:

 

1.   Appointment of Escrow Agent.  The Company and the Placement Agent hereby
appoint Escrow Agent as escrow agent in accordance with the terms and conditions
set forth herein and the Escrow Agent hereby accepts such appointment.

 

2.   Delivery of the Escrowed Funds.  

 

2.1

The Placement Agent and/or the Company will direct the Investors in the Offering
to deliver the Escrowed Funds to the Escrow Agent on or prior to the closing of
the Offering, addressed to the following account of the Escrow Agent:

 

--------------------------------------------------------------------------------



 

Account Name: Securities Transfer Corporation

Bank:  Nexity Bank

ABA No: 062006330

F/C Vision Bank -Texas

Account No.: 2000001897

For the benefit of: Securities Transfer Corporation account M

Account No.: 201574

 

2.2

(a) All Investors’ checks shall be made payable to “Securities Transfer
Corporation"  and shall be delivered to the Escrow Agent at the address set
forth on Exhibit A hereto and shall be accompanied by a written account of
subscription in the form attached hereto as Exhibit B (the “Subscription
Information”).  The Escrow Agent shall, upon receipt of Subscription
Information, together with the related purchase price being paid by such
Investor therefore (the "Investment Amount"), deposit the related Investment
Amount of such Subscription Information in the Escrow Account for collection; or
(b) all funds to be wired shall be wired to the account set forth in Section 2.1
above and written Subscription Information shall be faxed or emailed to the
Escrow Agent in accordance with the information provided on Exhibit A.

 

2.3

Any checks which are received by Escrow Agent that are made payable to a party
other than the Escrow Agent shall be returned directly to the Placement Agent
together with any documents delivered therewith.  Simultaneously with each
deposit of a check with the Escrow Agent, the Placement Agent shall provide the
Escrow Agent with the Subscription Information to include the name, address and
taxpayer identification number of each Investor and of the aggregate principal
amount of Securities subscribed for by such Investor. The Escrow Agent is not
obligated, and may refuse, to accept checks that are not accompanied by a
Subscription Information containing the requisite information.

 

2.4

In the event a wire transfer is received by the Escrow Agent and the Escrow
Agent has not received Subscription Information, the Escrow Agent shall notify
the Placement Agent. If the Escrow Agent does not receive the Subscription
Information by such Investor prior to close of business on the third business
day (days other than a Saturday or Sunday or other day on which the Escrow Agent
is not open for business in the State of Virginia) after notifying Placement
Agent of receipt of said wire, the Escrow Agent shall return the funds to such
Investor.

 

3.  Escrow Agent to Hold and Disburse Escrowed Funds.  The  Escrow Agent will
hold and disburse the Escrowed Funds received by it pursuant to the terms of
this Agreement, as follows:

 

3.1

Upon receipt of joint written instructions from the Company and the Placement
Agent, in substantially the form of Exhibit C hereto, the Escrow Agent shall
release the Escrowed Funds as directed in such instructions.

 

2

 

--------------------------------------------------------------------------------



 

3.2

In the event this Agreement, the Escrowed Funds or the Escrow Agent becomes the
subject of litigation, the Company authorizes the Escrow Agent, at its option,
to deposit the Escrowed Funds with the clerk of the court in which the
litigation is pending, or a court of competent jurisdiction if no litigation is
pending, and thereupon the Escrow Agent shall be fully relieved and discharged
of any further responsibility with regard thereto. The Company also authorizes
the Escrow Agent, if it receives conflicting claims to the Escrow Funds, is
threatened with litigation or if the Escrow Agent shall desire to do so for any
other reason, to interplead all interested parties in any court of competent
jurisdiction and to deposit the Escrowed Funds with the clerk of that court and
thereupon the Escrow Agent shall be fully relieved and discharged of any further
responsibility hereunder to the parties from which they were received.

 

3.3

In the event that the Escrow Agent does not receive any instructions by a date
that is 90 days from the date of this Agreement (the “Escrow Termination Date”),
all Escrowed Funds shall be returned to the parties from which they were
received, without interest thereon or deduction therefrom.

 

4.

Exculpation and Indemnification of Escrow Agent.

 

4.1

The Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein.  The Escrow Agent shall have no duty to enforce any
obligation of any person other than itself to make any payment or delivery, or
to direct or cause any payment or delivery to be made, or to enforce any
obligation of any person to perform any other act.  The Escrow Agent shall be
under no liability to the other parties hereto or anyone else, by reason of any
failure, on the part of any other party hereto or any maker, guarantor, endorser
or other signatory of a document or any other person, to perform such person’s
obligations under any such document.  Except for amendments to this Agreement
referenced below, and except for written instructions given to the Escrow Agent
relating to the Escrowed Funds, the Escrow Agent shall not be obligated to
recognize any agreement between or among any of the parties hereto,
notwithstanding that references hereto may be made herein and whether or not it
has knowledge thereof.

 

4.2

The  Escrow Agent shall not be liable to the Company or the Placement Agent or
to anyone else for any action taken or omitted by it, or any action suffered by
it to be taken or omitted, in good faith and acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Escrow Agent), statement, instrument, report, or other paper or document
(not only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Escrow Agent to be genuine and to
be signed or presented by the proper person or persons.  The  Escrow Agent shall
not be bound by any of the terms thereof, unless evidenced by written notice
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto.

 

3

 

--------------------------------------------------------------------------------



 

4.3

The  Escrow Agent shall not be responsible for the sufficiency or accuracy of
the form, or of the execution, validity, value or genuineness of, any document
or property received, held or delivered to it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable to the
Company, the Placement Agent, or to anyone else in any respect on account of the
identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Agreement. The
Escrow Agent shall have no responsibility with respect to the use or application
of the Escrowed Funds pursuant to the provisions hereof.

 

4.4

The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to the Company,
the Placement Agent, or to anyone else for any action taken or omitted to be
taken or omitted, in good faith and in the exercise of its own best judgment, in
reliance upon such assumption.

 

4.5

To the extent that the Escrow Agent becomes liable for the payment of taxes,
including withholding taxes, in respect of income derived from the investment of
the Escrowed Funds, or any payment made hereunder, the Escrow Agent may pay such
taxes; and the Escrow Agent may withhold from any payment of the Escrowed Funds
to the Company to the extent due to the Company in accordance with the
instructions delivered as set forth in Exhibit C such amount as the Escrow Agent
estimates to be sufficient to provide for the payment of such taxes not yet
paid, and may use the sum withheld for that purpose.  The Escrow Agent shall be
indemnified and held harmless by the Company against any liability for taxes and
for any penalties in respect of taxes, on such investment income or payments in
the manner provided in Section 4.6.

 

4.6

The  Escrow Agent and Placement Agent will be indemnified and held harmless by
the  Company from and against all expenses, including all reasonable counsel
fees and disbursements, or loss suffered by the Escrow Agent or Placement Agent
in connection with any action, suit or proceedings involving any claim, or in
connection with any claim or demand, which in any way, directly or indirectly,
arises out of or relates to this Agreement, the services of the Escrow Agent or
Placement Agent hereunder, except for claims relating to gross negligence or
willful misconduct by Escrow Agent or Placement Agent or breach of this
Agreement by the Escrow Agent or Placement Agent, or the monies or other
property held by it hereunder.  Promptly after the receipt of the Escrow Agent
or Placement Agent of notice of any demand or claim or the commencement of any
action, suit or proceeding, the Escrow Agent or Placement Agent, as applicable,
shall, if a claim in respect thereof is to be made against an Escrowing Party,
notify each of them thereof in writing, but the failure by the Escrow Agent or
Placement Agent, as applicable, to give such notice shall not relieve any such
party from any liability which an Escrowing Party may have to the Escrow Agent
or Placement Agent hereunder.  

 

4

 

--------------------------------------------------------------------------------



 

4.7

For purposes hereof, the term “expense or loss” shall include all amounts paid
or payable to satisfy any claim, demand or liability, or in settlement of any
claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, reasonable counsel fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding.

 

5.

Termination of Agreement and Resignation of Escrow Agent.

 

5.1

This Agreement shall terminate upon disbursement of all of the Escrowed Funds,
provided that the rights of the Escrow Agent and the obligations of the  Company
under Section 4 shall survive the termination hereof.

 

5.2

The  Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving the Company and the Placement Agent at least
five (5) business days written notice thereof (the “Notice Period”).  Upon
providing such notice, the Escrow Agent shall have no further obligation
hereunder except to hold as depositary the Escrow Funds that it receives until
the end of such five Business Day period.  In such event, the Escrow Agent shall
not take any action, other than receiving and depositing the Investors’ checks
and wire transfers in accordance with this Agreement, until the Company has
designated a banking corporation, trust company, attorney or other person as
successor.  As soon as practicable after its resignation, the Escrow Agent
shall, if it receives notice from the Company and the Placement Agent within the
Notice Period, turn over to a successor escrow agent appointed by the Company
and the Placement Agent all Escrowed Funds (less such amount as the Escrow Agent
is entitled to retain pursuant to Section 7) upon presentation of the document
appointing the new escrow agent and its acceptance thereof.  If no new agent is
so appointed within the Notice Period, the Escrow Agent shall return the
Escrowed Funds to the parties from which they were received without interest or
deduction.

 

6.

Form of Payments by Escrow Agent.

 

6.1

Any payments of the Escrowed Funds by the Escrow Agent pursuant to the terms of
this Agreement shall be made by wire transfer unless directed to be made by
check by the Escrowing Parties.

 

6.2

All amounts referred to herein are expressed in United States Dollars and all
payments by the Escrow Agent shall be made in such dollars.

 

7.

Compensation.  The  Company shall pay a documentation fee to the Escrow Agent of
$2,500.00, out of the Closing.

 

8.

Notices.  All notices, requests, demands, and other communications provided
herein shall be in writing, shall be delivered by hand or by first-class mail,
shall be deemed given when received and shall be addressed to parties hereto at
their respective addresses first set forth on Exhibit A hereto.

 

5

 

--------------------------------------------------------------------------------



 

9.

Further Assurances.  From time to time on and after the date hereof, the
 Company shall deliver or cause to be delivered to the Escrow Agent such further
documents and instruments and shall do and cause to be done such further acts as
the Escrow Agent shall reasonably request (it being understood that the Escrow
Agent shall have no obligation to make any such request) to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

10.

Consent to Service of Process.  The Company and the Placement Agent hereby
irrevocably consent to the jurisdiction of the courts of the State of Virginia
and of any Federal court located in such state in connection with any action,
suit or proceedings arising out of or relating to this Agreement or any action
taken or omitted hereunder, and waives personal service of any summons,
complaint or other process and agrees that the service thereof may be made by
certified or registered mail directed to it at the address listed on Exhibit A
hereto.

 

11.

Miscellaneous.

 

11.1

This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing such instrument to be
drafted.  The  terms “hereby,” “hereof,” “hereunder,” and any similar terms, as
used in this Agreement, refer to the Agreement in its entirety and not only to
the particular portion of this Agreement where the term is used.  The word
“person” shall mean any natural person, partnership, corporation, government and
any other form of business of legal entity.  All words or terms used in this
Agreement, regardless of the number or gender in which they were used, shall be
deemed to include any other number and any other gender as the context may
require.  This Agreement shall not be admissible in evidence to construe the
provisions of any prior agreement.  

 

11.2

This Agreement and the rights and obligations hereunder of the parties to this
Agreement may not be assigned.  This Agreement shall be binding upon and inure
to the benefit of each party’s respective successors, heirs and permitted
assigns.  No other person shall acquire or have any rights under or by virtue of
this Agreement. This Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Escrow Agent
and the Escrowing Parties.  This Agreement is intended to be for the sole
benefit of the parties hereto and their respective successors, heirs and
permitted assigns, and none of the provisions of this Agreement are intended to
be, nor shall they be construed to be, for the benefit of any third person.

 

11.3

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Virginia. The representations and warranties
contained in this Agreement shall survive the execution and delivery hereof and
any investigations made by any party.  The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect any of the
terms thereof.

 

6

 

--------------------------------------------------------------------------------



 

12.

Execution of Counterparts.  This Agreement may be executed in a number of
counterparts, by facsimile, each of which shall be deemed to be an original as
of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.

 

ESCROW AGENT:

 

SECURITIES TRANSFER CORPORATION

 

By: /s/ Kevin B. Halter Jr.                                    

Kevin B. Halter Jr., President

 

COMPANY:

GOLDEN ELEPHANT GLASS TECHNOLOGY, INC.

 

By:/s/ Lihui Song____________________

     Name: Lihui Song

     Title:  Chief Executive Officer

 

 

PLACEMENT AGENT:

ROTH CAPITAL PARTNERS, LLC

 

By:/s/ Gordon J. Roth                                           

     Name:  Gordon J. Roth

     Title:   Chief Financial Officer

 

7

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PARTIES TO AGREEMENT

 

Company Name:  Golden Elephant Glass Technology, Inc.

Address: 123 Chuangye Road, Haizhou District, Fuxin City, Liaoning

Country:  People's Republic of China, 123000

Attention.:  President

Telephone:

Fax:

Email:  

 

/s/ Lihui Song____________

 

 (Signature)

 

 

 

Securities Transfer Corporation

2591 Dallas Parkway, Suite 102

Frisco, TX 75034

Telephone: (469) 033-0101

 

Attention: Kevin B. Halter Jr.

Telephone: (972) 963-0001  Fax: (469) 633 0088

Email kevinjr@stctransfer.com

 

 

/s/ Kevin B. Halter Jr.                  

Kevin B. Halter Jr., President

 

Roth Capital Partners, LLC

24 Corporate Plaza

Newport Beach, CA 92660

Telephone:  949-720-5774

 

Fax:  949-720-7241

Email:  groth@roth.com

 

/s/ Gordon J. Roth                    

Gordon J. Roth, Chief Financial Officer

 

 

8

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

9

 

--------------------------------------------------------------------------------

 